  4:16-cr-03120-JMG-CRZ Doc # 41 Filed: 01/06/21 Page 1 of 2 - Page ID # 143




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                         4:16-CR-3120

vs.                                                      ORDER

ROBERT JOHN TREJO,

                   Defendant.

      The defendant's previously appointed counsel has retired, and the
defendant is eligible for appointment of counsel pursuant to the Criminal
Justice Act, 18 U.S.C. § 3006A, and Amended Criminal Justice Act Plan for the
District of Nebraska. Accordingly,


      IT IS ORDERED:


      1.    David J. Tarrell is appointed, and shall promptly enter an
            appearance as counsel for the above-named defendant.


      2.    The Federal Public Defender's Office shall provide counsel
            with a draft appointment order (CJA Form 20) bearing the
            name and other identifying information of the CJA Panel
            attorney identified in accordance with the Criminal Justice
            Act Plan for this district.


      3.    The Clerk shall provide a copy of this order to the Federal
            Public Defender for the District of Nebraska and to the
            appointed attorney.
4:16-cr-03120-JMG-CRZ Doc # 41 Filed: 01/06/21 Page 2 of 2 - Page ID # 144




   Dated this 6th day of January, 2021.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -2-
